DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17601434 on July 21, 2022. Please note claims 1-9 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Ko (US 20190018540 A1).

Regarding claim 1 (Currently Amended), Hsieh discloses: An electronic device (Fig. 8, fingerprint detector 300), comprising: 
a fingerprint sensing array (Fig. 8, [0056], discloses sensing array 330 of the fingerprint detector 300), comprising a plurality of fingerprint sensing units arranged in array (Fig. 8, [0056], first light sensing elements 232.sub.11 to 232.sub.NM and second light sensing elements 234.sub.11 to 234.sub.NM are arranged in array); 
5a plurality of fingerprint sensing signal readout lines (Fig. 8, first read lines RA.sub.1 to RA.sub.M and the plurality of second read lines RB.sub.1 to RB.sub.M), respectively coupled to a part of the fingerprint sensing units in the fingerprint sensing array, wherein each of the fingerprint sensing signal readout lines is coupled to a column of fingerprint sensing units in the fingerprint sensing array (Fig. 8, [0057], discloses a reading circuit 350 of the fingerprint detector 300 includes the plurality of first read lines RA.sub.1 to RA.sub.M, the plurality of second read lines RB.sub.1 to RB.sub.M, a plurality of third read lines RC.sub.1 to RC.sub.M, and a plurality of fourth read lines RD.sub.1 to RD.sub.M, and each of the read lines are coupled to the light sensing elements of a same column in the plurality of light sensing elements as illustrated in figure); 
a plurality of touch driving lines (Fig. 8, gate lines GL.sub.1 to GL.sub.N), respectively disposed to be interleaved with the 10fingerprint sensing signal readout lines (Fig. 8, [0034]-[0035], discloses the gate driving circuit 240 includes a plurality of gate lines GL.sub.1 to GL.sub.N, and each of the gate lines GL.sub.1 to GL.sub.N is coupled to a plurality of light sensing elements of a same row in the plurality of first light sensing elements 232.sub.11 to 232.sub.NM and the plurality of second light sensing elements 234.sub.11 to 234.sub.NM, and interleaved with read lines); 
a touch driving circuit (Fig. 8, gate driving circuit 340), coupled to the touch driving lines, providing a plurality of touch driving signals to the touch driving lines (Fig. 8, Fig. 9, discloses the gate driving circuit 340 sequentially drives a plurality of rows of light sensing elements through a plurality of gate lines GL.sub.1 to GL.sub.N); and 
a read circuit (Fig. 8, reading unit 352), coupled to the fingerprint sensing signal readout lines (Fig. 8, discloses the reading unit coupled to plurality of read lines RA1 to RDm), 
wherein, in response to the touch driving lines outputting the touch driving signals while operating in a touch sensing mode, the 15read circuit determines a touch position of a touch object based on a plurality of read signals output by the fingerprint sensing signal readout lines (Fig. 8, Fig. 9, [0060]-[0062], discloses the gate driving circuit 340 supplies the gate driving signal to the light sensing elements and reading unit 352 determines the touch position of a touch object based on signal difference of the each read lines object/finger in touch/contact with a light emitting structure (LES) of fingerprint detector).
Hsieh does not explicitly teach in response to operating in the touch sensing mode, driving signals for driving the fingerprint sensing units is configured to have a grounding voltage; and in response to operating in a fingerprint sensing mode, the touch driving circuit is configured to connect the touch driving lines to a grounding voltage. 
However, in the same field of endeavor of the touch and fingerprint sensing of electronic device, Ko teaches in response to operating in the touch sensing mode, driving signals for driving the fingerprint sensing units is configured to have a grounding voltage; and in response to operating in a fingerprint sensing mode, the touch driving circuit is configured to connect the touch driving lines to a grounding voltage ([0017], discloses the touch display apparatus may further include a sensor driver circuit configured to drive the touch sensor electrodes and the fingerprint sensor electrodes, wherein the sensor driver circuit may be configured to provide the fingerprint sensor lines with a ground signal during a touch sensor period and provide the touch sensor electrodes with the ground signal during a fingerprint sensor period. Also see [0101] and [0107]).
Therefore, in view of teachings of Hsieh and Ko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Hsieh with Ko’s teachings of in response to operating in the touch sensing mode, driving signals for driving the fingerprint sensing units is configured to have a grounding voltage; and in response to operating in a fingerprint sensing mode, the touch driving circuit is configured to connect the touch driving lines to a grounding voltage in order to reduce the signal interference of the touch sensing signals and fingerprint sensing signals thereby improving the touch and fingerprint detection.

Regarding claim 2 (Original), Hsieh in view of Ko teaches the limitations of parent claim 1. Hsieh further teaches wherein the touch driving circuit sequentially provides the touch driving signals to the touch driving lines at different times, and a waveform of each of the touch driving signals is the same (see Fig. 8, Fig. 9, discloses the gate driving circuit sequentially supplies the gate driving signals to the gate lines GL1-GLN at different times with waveform of each of the gate driving signal same as illustrated in timing diagram in figure 9).  

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Mo et al. (US 20130314366 A1), further in view of Ko (US 20190018540 A1).

Regarding claim 203 (Original), Hsieh in view of Ko teaches the limitations of parent claim 1. Hsieh in view of Ko does not seem to explicitly teach wherein the touch driving circuit provides the touch driving signals to the touch driving lines at the same time, and a waveform of each of the touch driving signals is different.  
However, it has been known in the touch driving method to drive the plurality of touch driving lines at same time with touch driving signals having different waveform/frequencies. For example, Mo teaches touch driving circuit provides the touch driving signals to the touch driving lines at the same time, and a waveform of each of the touch driving signals is different (Figs. 4, [0068], discloses in the interest of clarity, the number of the driving channels is set i=3; however, the setting of i is not limited to that used in the embodiment. The driving order may be that 3 TX channels are driven simultaneously each time, for example, TX&lt;1&gt; TX&lt;2&gt; TX&lt;3&gt; -&gt; TX&lt;4&gt; TX&lt;5&gt; TX&lt;6&gt; -&gt; . . . -&gt; TX&lt;m-2&gt; TX&lt;m-1&gt; TX&lt;m&gt;. That is, at the starting point of the next driving and detection time period, according to an order, another 3 channels are driven; and the frequencies of the 3 channels in this round are not necessarily the same as those in the last round, as shown in FIG. 4b).
Therefore, in view of teachings of Hsieh, Ko and Mo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of the Hsieh and Ko with Mo’s teachings of touch driving circuit provides the touch driving signals to the touch driving lines at the same time, and a waveform of each of the touch driving signals is different in order to reduce the signal interreferences and reduce the signal noise in touch detection system. 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Mo et al. (US 20130314366 A1) and Ko (US 20190018540 A1), further in view of Koo (US 20160231854 A1).

Regarding claim 4 (Original), Hsieh in view of Ko and Mo teaches the limitations of parent claim 3. Hsieh in view of Ko and Mo does not explicitly teach wherein the waveform of each of the touch driving signals is orthogonal to each other.  
However, in the same field of endeavor of the touch driving method, Koo teaches wherein the waveform of each of the touch driving signals is orthogonal to each other (Fig. 1, [0027], discloses the frequency generator 122 is configured to generate a unique signal for each respective drive line 110. For example, the frequency generator 122 is configured to generate a first signal for a first drive line 110 and configured to generate a second signal for a second drive line 110 (and so forth). In an implementation, the frequency generator 122 generates a signal having orthogonal frequency characteristics with respect to an adjacent signal. For example, a first signal driving a first drive line 110 may have orthogonal frequency characteristics with respect to a second signal that is driving a second drive line 110 (where the second drive line 110 is directly adjacent to the first drive line 110)).  
Therefore, in view of teachings of Hsieh, Ko, Mo and Koo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving method of the Hsieh, Ko and Mo with Koo’s teachings of wherein the waveform of each of the touch driving signals is orthogonal to each other in order to identify the change in each of the driving signals to determine how the impedances changed at each intersection by a receiver and thereby reducing the signal interreferences (Koo, [0019])).

8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Ko (US 20190018540 A1), Mo et al. (US 20130314366 A1) and Koo (US 20160231854 A1), and further in view of Jung (US 20200065541 A1).

Regarding clam 255 (Original), Hsieh in view of Mo, Ko and Koo teaches the limitations of parent claim 4. Hsieh in view of Mo, Ko and Koo does not seem to explicitly teach further teaches wherein each of the fingerprint sensing units comprises a photosensitive diode or a fingerprint sensing electrode.
However, it has been known in the fingerprint sensing apparatus/method to have used the photosensitive diode as an alternative design. For example, Jung teaches wherein each of the fingerprint sensing units comprises a photosensitive diode or a fingerprint sensing electrode (Fig. 13, [0170]-[0171], discloses the optical fingerprint sensor include a photoelectric conversion element PD. Also see Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingerprint sensing electronic device as taught by Hsien as modified by Ko, Mo and Koo with the fingerprint sensing units comprises a photosensitive diode or a fingerprint sensing electrode as suggested by Jung in order to recognize a fingerprint by sensing light reflected from fingerprint ridges and valleys with image sensor, and thereby design known alternative fingerprint sensor electronic device.

Regarding claim 6 (Original), Hsien as modified by Ko, Mo, Koo and Jung teaches the limitations of parent claim 5. Jung further teaches wherein the photosensitive diode is coupled to a control end of a transistor, and a first end of the transistor is coupled to one of the fingerprint sensing signal readout lines (Jung, Fig. 16, discloses the photodiode PD is connected to the gate terminal of the transistor PT4 and one terminal of the transistor PT4 is connected to read-out line RL of the optical fingerprint sensor SN_3).  

9.	Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Ko (US 20190018540 A1), further in view of Chen (US 20200064954 A1).

Regarding claim 7 (Original), Hsieh in view of Ko teaches the limitations of parent claim 1. Hsieh in view of Ko does not seem to explicitly teach wherein the touch driving lines are 5disposed in an interleaved manner above or below the fingerprint sensing signal readout lines, and an insulation layer is disposed between the touch driving lines and the fingerprint sensing signal readout lines.  
However, in the same field of endeavor of the fingerprint detection apparatus/method, Chen teaches wherein the touch driving lines are 5disposed in an interleaved manner above or below the fingerprint sensing signal readout lines, and an insulation layer is disposed between the touch driving lines and the fingerprint sensing signal readout lines (see Fig. 5, [0035], [0048], discloses the fingerprint sensor of first-array signal lines include a first-row signal line 101 and a first-column signal line 102. The first-row signal line 101 and the first-column signal line 102 are insulated and intersected).
Therefore, in view of teachings of Hsieh, Ko and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving lines and signal readout lines of fingerprint sensor of electronic device as taught by Hsieh and Ko with Chen’s teachings of wherein the touch driving lines are 5disposed in an interleaved manner above or below the fingerprint sensing signal readout lines, and an insulation layer is disposed between the touch driving lines and the fingerprint sensing signal readout lines in order to insulate the touch driving lines and sensing/read out lines and reduce the signal interferences. 
	
Regarding claim 9 (Original), Hsieh in view of Ko teaches the limitations of parent claim 1. Hsieh in view of Ko does not seem to explicitly teach wherein the touch driving lines comprise a first touch driving line and a second touch driving line adjacent to each other, and the first touch driving line and the second touch driving line are at least separated by one row of fingerprint sensing units.
However, in the same field of endeavor of the fingerprint detection apparatus/method, Chen teaches wherein the touch driving lines comprise a first touch driving line and a second touch driving line adjacent to each other (see Fig. 2, F-TX1 and F-TX2) and the first touch driving line and the second touch driving line are at least separated by one row of fingerprint sensing units (see Fig. 2. F-TX1 and F-TX2 are separated by one row of fingerprint identification area/sensor).
Therefore, in view of teachings of Hsieh, Ko and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch driving lines and signal readout lines of fingerprint sensor of electronic device as taught by Hsieh and Ko with Chen’s teachings of wherein the touch driving lines comprise a first touch driving line and a second touch driving line adjacent to each other, and the first touch driving line and the second touch driving line are at least separated by one row of fingerprint sensing units as a known alternative arrangement for design flexibility.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20180082100 A1) in view of Ko (US 20190018540 A1) and Chen (US 20200064954 A1), further in view of Shi et al. (US 20130287274 A1).

Regarding claim 8 (Original), Hsieh in view of Ko and Chen teaches the limitations of parent claim 7. Hsieh in view of Ko and Chen does not explicitly teach wherein while the fingerprint sensing array is disabled from performing a fingerprint sensing operation, the read circuit is configured 10to determine the touch position of the touch object.
However, in the same field of endeavor of the fingerprint sensing apparatus/method, Shi teaches wherein while the fingerprint sensing array is disabled from performing a fingerprint sensing operation, the read circuit is configured 10to determine the touch position of the touch object (Fig. 1, [0076], discloses the fingerprint sensing cells in the enabled row can be addressed during a clock cycle and disabled after results of the sensing cells are amplified, converted into digital values. In further embodiments, the digital output can be fed into a storage component (physical storage used to temporarily hold data such as latches, flip-flops, or buffers). Sensed results stored in the storage component are selected and transmitted to a touch-fingerprint controller).
Therefore, in view of teachings of Hsieh, Ko, Chen and Shi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingerprint sensor of electronic device as taught by Hsieh (as modified by Ko and Chen) with Shi’s teachings of while the fingerprint sensing array is disabled from performing a fingerprint sensing operation, the read circuit is configured 10to determine the touch position of the touch object in order to reduce the power consumption in electronic device while calculating/determining the touch co-ordinate/location of the fingerprint sensor and avoid the undesirable signal interferences. 

Response to Arguments

11. 	Applicant’s arguments with respect to claim 1 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Ko being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.

Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693